Citation Nr: 1708397	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating in excess of 10 percent for coronary artery disease (CAD) status post myocardial infarction from November 1, 2010.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to October 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for coronary artery disease (CAD) status post myocardial infarction and established a 100 percent rating from August 31, 2010 to October 31, 2010, and then a 10 percent disability rating thereafter.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the course of the appeal, the Veteran's representative submitted a claim for TDIU in November 2016.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The issues of entitlement to service connection for carotid artery stenosis, peripheral artery disease, and hypertension have been raised by the record in a November 2016 brief by the appellant's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The clinician who completed the October 2016 Disability Benefits Questionnaire (DBQ) noted that the Veteran's comorbid peripheral vascular disease accounted for 60 percent of his METs workload.

2.  From November 1, 2010 to July 3, 2013, the Veteran displayed slight left ventricle cardiac hypertrophy; but no episodes of congestive heart failure and an ejection fraction greater than 50 percent.  

3.  On July 4, 2013, the Veteran underwent coronary bypass surgery.

4.  From October 4, 2013, the Veteran displayed an ejection fraction of 50 percent, but no chronic congestive heart failure or workload of 3 METs or less due to his coronary artery disease (CAD) status post myocardial infarction. 


CONCLUSIONS OF LAW

1.  From November 1, 2010 through July 3, 2013, the criteria for an evaluation of 30 percent, but no higher, for CAD status post myocardial infarction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7006 (2016).

2.  From July 4, 2013 through October 3, 2013, the criteria for a 100 percent disability for CAD status post myocardial infarction are met, due to coronary bypass surgery.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Codes 7006, 7017 (2016).

3.  From October 4, 2013, the criteria for an evaluation of 60 percent, but no higher for coronary artery disease (CAD) status post myocardial infarction are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Codes 7006, 7017 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  In August 2011, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection.  Service connection for CAD was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for higher ratings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claims for an increased rating.  The examination reports from March 2012 as well as the Disability Benefits Questionnaire (DBQ) of October 2016, taken together reflect that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  As will be explained further below, while the March 2012 examination did not record the Veteran's workload in METs, the October 2016 clinician who completed the DBQ did, but also found that measurement to be due in a greater percentage to the Veteran's non-service connected peripheral artery disease.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2016).  The Veteran declined to testify before a Veterans Law Judge.  Therefore the duties to notify and assist have been met.

Analysis- Increased Rating for CAD on a Schedular Basis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2016).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes that the RO has staged the ratings in accordance with Fenderson and the Board will determine whether additional staged ratings are warranted. 

The Veteran currently has a 10 percent disability rating.  In a March 2012 rating decision he received an initial temporary rating of 100 percent from August 31, 2010 (the first date of eligibility) due to his status post myocardial infarction.  This rating then was reduced to 10 percent on November 1, 2010, following a three month period from the date of his myocardial infarction in July 2010.  The Veteran's CAD is current assigned a rating under Diagnostic Code 7006.  38 C.F.R. § 4.104, Diagnostic Code 7006.  Diagnostic Code 7006 provides for a 100 percent rating during and for three months following myocardial infarction, documented by laboratory tests. 

Thereafter, under Diagnostic Code 7006, a 10 percent rating is warranted for history of documented myocardial infarction, resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  A 30 percent rating is warranted for a history of myocardial infarction resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is warranted for a history of myocardial infarction resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted for a history of myocardial infarction resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Board has also looked at whether other diagnostic codes are applicable.  As will be discussed further below, a temporary 100 percent disability rating for coronary bypass surgery is warranted for part of the appeal period.  However, other than that period, Diagnostic Code 7017, which rates coronary bypass surgery has the same diagnostic criteria as above.  So does Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

In the instant case, March 2010 testing showed small hypertrophy, with the left ventricle being relatively small and wall thickness in borderline.  The Veteran's ejection fraction was 70%.

Treatment records from July 2010 note that the left ventricle is relatively small and that there is an "Aspect of mild hypertrophy."  The ejection fraction was 70%.  

On July 23, 2010, the Veteran was hospitalized for a mycoardial infarction.

A March 2012 VA examination coordinated at the consulate in Germany showed verified coronary artery disease with distinct impairment of pump function and ejection fraction of greater than 55% percent, but no signs of hypertrophy.  No METs testing was conducted. 

A February 2013 stress test showed a workload of 4.4 METs. 

July 2013 LVEF testing showed an ejection fraction of 73%.

On July 4, 2013, the Veteran underwent a coronary bypass.

An October 2016 DBQ noted that the Veteran had coronary artery disease but no congestive heart failure.  He was noted to be on constant medication.  The examiner also noted the Veteran had cardiac hypertrophy and dilation based on an echocardiogram.  The echocardiogram, dated in July 2016, showed an ejection fraction of 50% and an abnormal wall thickness.  The examiner also noted an exercise stress test was conducted with a result of 4.6 METs workload, and dyspnea and dizziness.  The examiner also noted the Veteran suffered pain in the lower extremities due to claudication and Fontaine IIa peripheral artery disease.  The examiner reported that the Veteran's METs level imitation was not due solely to his heart conditions.  The examiner noted that the heart condition accounted for 40 percent of the Veteran's limitation while his peripheral artery disease Fontaine IIa accounted for 60 percent. 

First, the Board finds that for the three month period from July 4, 2013, when the Veteran underwent a coronary bypass, that a 100 percent disability rating is warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7017.  

Following that three month period, from October 4, 2013 onwards, the Board finds that a 60 percent disability rating is warranted, based on the findings of the October 2016 DBQ, which displays the first ejection fraction testing since his bypass, noting the Veteran has an left ventricular dysfunction with an ejection fraction of 50% during a July 2016 test.  This was only ejection fraction reading noted in the treatment records since the Veteran's bypass, therefore, affording the Veteran the benefit of the doubt, this rating will be from October 4, 2013, the date that the Veteran's 100 percent rating ends.  The Board finds in the instant case, that while the Veteran also had a workload of 4.6 with METs testing, that this reading is not an accurate reflection of the Veteran's service-connected heart condition, as the clinician also noted that the Veteran's METs reading was 60 percent attributed to his non-service connected peripheral artery disease.  A 100 percent disability rating is not applicable for this portion of the appeal period in the instant case as the Veteran has no documented chronic congestive heart failure or ejection fraction readings of less than 30 percent.  Even with METs testing considered, the Veteran did not have a reading of workload of 3 METs or less during his July 2016 stress test. 

Finally, for the initial period prior to the Veteran's coronary bypass, from November 1, 2010, through July 3, 2013, the Board finds that affording the Veteran the benefit of the doubt, that a 30 percent disability rating is warranted due to treatment record notations of small or slight hypertrophy within the year of the appeal period, even though the March 2012 examiner noted the Veteran did not have hypertrophy. 

During the period of the appeal from November 1, 2010 through July 3, 2013, based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating at any time during that period of the appeal.  As noted above, at the October 2016 examination, the clinician found that the METs workload displayed was 60% due to the Veteran's non-service connected peripheral artery/vascular disease. Private treatment records note a documented history of peripheral vascular disease and intermittent leg claudication going back at least as far as August 2010, and August 2009 respectively.  Therefore, ejection fraction is a more reliable indicator.  Thus although the Veteran displayed a single reading of 4.4 METs in February 2013, this is not an accurate reflection of the Veteran's overall service-connected heart disability picture.  No ejection fraction readings were at 50 percent or below.  In order to have a rating of 60 or 100 percent, a Veteran must have left ventricular dysfunction with ejection fraction of 50 percent or lower, or more than one episode of acute congestive heart failure in the past year.  Therefore, the Board finds that a 30 percent disability rating is more reflective of the Veteran's overall disability picture during that time period, and that an increased rating in excess of 30 percent for CAD is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7006.

While the Veteran is competent to testify to the presence of certain symptoms, such as shortness of breath or fatigue, at certain levels of exertion, the Veteran is not competent to opine as to whether left ventricular dysfunction is present or the level of his ejection fraction, as confirmation of these symptoms and an opinion on which measurement, METs or ejection fraction, is a more appropriate indicator of his cardiac condition, or which conditions contribute to his METs reading, as this requires precise medical testing or a medical opinion by a clinician.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's CAD must be determined based on the medical evidence of record, including the clinician's findings that METs testing is not an accurate reflection of the Veteran's cardiac disease.

No additional higher or alternative ratings under different Diagnostic Codes for the periods on appeal are warranted in the instant case other than described above, as the Veteran's service connected disability has consistently been characterized as CAD status post myocardial infarction.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7123.  The Veteran has a history of myocardial infarction, prior to the appeal period, which uses the same diagnostic criteria as CAD, and coronary bypass surgery. 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006, 7017. 

All potentially applicable Diagnostic Codes have been considered for schedular evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is against ratings in excess of 30 percent for the Veteran's heart condition from November 1, 2010 to July 3, 2013, and in excess of 60 percent from October 4, 2013 through the present.  Further staged ratings are not warranted as the Veteran's symptomatology has been relatively stable throughout the period prior to his coronary bypass surgery, and after his bypass surgery.  Any further increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 21 Vet. App. 505.  

Extraschedular Consideration

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321 (b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected heart disability is contemplated and reasonably described by the rating criteria under Diagnostic Codes 7006 and 7017.  See 38 C.F.R. § 4.104 (2016).  In this regard, the Veteran's heart condition has been manifested by symptoms of hypertrophy from November 1, 2010 to July 3, 2013, coronary bypass from July 4, 2013 through October 3, 2013, and an LVEF reading of 50% thereafter, which are all specifically addressed in the rating criteria set forth in Diagnostic Code 7006, and 7017.  See id.  Accordingly, the Board finds that a comparison of the Veteran's heart condition with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321 (b) (2016).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has only been granted service connection for his heart condition and thus cannot be looked at in combination other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's CAD. 38 C.F.R. § 4.104, Diagnostic Code 7006.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

From November 1, 2010 to July 3, 2013, the Veteran's claim for an initial increased rating is granted for 30 percent, but no higher, subject to the laws and regulations governing the payment of monetary benefits.

From July 4, 2012 through October 3, 2013, the Veteran's claim for an initial increase rating, is granted for 100 percent, subject to the laws and regulations governing the payment of monetary benefits.

From October 4, 2013, the Veteran's claim for an initial increased rating is granted, rating for 60 percent, but no higher, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran's representative points to the Veteran's February 2015 statement that after his bypass the Veteran was out of work then returned to work 28 hours a week.  He stated that he only continued to work because he enjoyed the work and helping soldiers, which the representative points to as evidence that his CAD prevents him from obtaining and maintaining substantially gainful employment.  As stated above, TDIU is now on appeal and should be developed accordingly. 
 
Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete and return a TDIU claim form so information can be obtained concerning his work background, education, and training, and complete an additional development as necessary. 

2.  After adjudication of the above referred claims, readjudicate the remaining TDIU claim on appeal, after appropriate development is undertaken.  If the claim is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


